Opinion issued December 10, 2020




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-20-00019-CV
                             ———————————
                 BARBARA VAN CAMP DANIELS, Appellant
                                          V.
   PASADENA INTERFAITH HOUSING FOUNDATION, INC., Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1134548


                           MEMORANDUM OPINION

      Appellant, Barbara Van Camp Daniels, has failed to timely file a brief. See

TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief). On July 3, 2020, we issued a notice to appellant that the

appeal was subject to dismissal for failing to file a brief. Appellant neither responded
to our notice, nor has a brief been filed. See TEX. R. APP. P. 42.3(b) (allowing

involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Hightower.




                                          2